Citation Nr: 0401744	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a dental condition due 
to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 decision by the RO 
that denied claims of service connection for a dental 
condition due to exposure to herbicides and as secondary to 
service-connected diabetes mellitus.  

Concerning the issue of service connection for a dental 
disorder secondary to service-connected diabetes mellitus, 
the Board notes that the veteran specifically expressed 
dissatisfaction with the denial of this claim in the Notice 
of Disagreement (NOD) received in April 2002.  

However, the veteran and his representative have not been 
provided with a Statement of the Case (SOC) on this issue as 
required by 38 C.F.R. § 19.26 (2003).  

Accordingly, this matter will be addressed in the Remand 
section of this document.  

(It is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of the 
issue perfected on appeal has been obtained by VA.  

2.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to the 
exposure to herbicide agents used in the Republic of Vietnam.  

3.  The veteran's current dental problems manifested 
principally by missing and carious teeth are not otherwise 
shown to be related to any demonstrated Agent Orange exposure 
during service.  



CONCLUSION OF LAW

The veteran is not shown to have a dental disability due to 
the exposure to Agent Orange that was incurred in or 
aggravated by wartime service; nor may any be presumed to be 
due to such exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  

The Act and implementing regulations, among other things, 
eliminates the well-grounded claim requirement and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The veteran was provided the appropriate laws and regulations 
concerning VA's duty to assist under VCAA in the Statement of 
the Case (SOC), promulgated in July 2002.  

The veteran was notified of VA duty to assist by letter dated 
in November 2001.  He was provided adequate notice as to the 
evidence needed to substantiate his claim; of which evidence 
was to be provided by the veteran and which by the VA; what 
information or evidence was still needed and what he could do 
to help his claim.  

The Board concludes that discussions as contained in the 
December 2001 rating action and the SOC have provided the 
veteran with sufficient information regarding the applicable 
rules.  

The letter, rating decision, and SOC provided notice to the 
veteran of what was revealed by the evidence of record and 
why this evidence was insufficient to award the benefits 
sought.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue perfected on appeal have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was also afforded a VA dental examination, and 
all pertinent records from VA have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional available evidence that would 
be pertinent to the claims for increased ratings.  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case that indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue currently on appeal.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Factual Background & Analysis

The service medical records show that the veteran's initial 
dental examination in May 1967 revealed four missing teeth 
and several carious teeth.  

The service records show no treatment for dental problems 
during service, and no complaints or abnormalities referable 
to any dental problems were noted at the time of his 
discharge examination in March 1969.  

The veteran asserts in this regard that his current dental 
problems are related to exposure to herbicide agents during 
his Vietnam service.  

A claimant who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met.  38 
C.F.R. § 3.309(e) (2003).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include, 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). 

Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings.  Based on input from the 
NAS reports, the Congress amends the statutory provisions of 
the Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.  

Despite the veteran's belief that his dental problems, 
manifested by missing and carious teeth should be one of the 
presumptive diseases, the Board cannot make such a finding on 
its own.  It is bound by the statutory and regulatory 
provisions that govern the determinations regarding such 
presumptions.  

The current state of the scientific evidence, and the 
statutory and regulatory provisions governing these 
presumptive diseases, prohibit the Board from granting 
service connection on such a basis.  

It is clear that the disability for which the veteran seeks 
service connection is not one for which presumptive service 
connection may be granted.  Notwithstanding the foregoing 
presumption provisions, the United States Court of Appeals 
for the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 
(Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 
(1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Here, there is no evidence contained in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a direct medical link between any demonstrated 
exposure to herbicide agents during service and his current 
dental condition.  The veteran is not shown to have any 
particular medical expertise.  

Therefore, he is not competent to express an authoritative 
opinion regarding any medical causation of his dental 
disability.  

Although the veteran asserts that a private dentist told him 
that his current dental problems were related to Agent Orange 
exposure, a letter from that dentist, Dr. L. C. Gilbert, 
opined that his dental problems were due to clinching and 
grinding his teeth due to a nervous condition.  

A VA dental examination in November 2001 indicated that the 
veteran's loss of teeth was due to extensive carious lesions, 
but that the etiology of the lesions could not be determined.  
While he offered several possible contributing factors, such 
as, poor dental hygiene, exposure to Agent Orange was not 
among them.  

Parenthetically, the Board notes that, while the private 
dentist opined that the veteran's nervous condition was the 
result of exposure to Agent Orange, service connection has 
not been established for a nervous condition.  

Therefore, her opinion is not probative on the issue of 
direct service connection for a dental condition due to 
exposure to Agent Orange.  It should also be noted that 
service connection for a psychiatric disorder claimed as 
PTSD, was denied by the RO in May 2003 and, to date, has not 
been appealed.  Should the veteran perfect an appeal on this 
issue and ultimately prevail in establishing service 
connection for a psychiatric disorder, the opinion of Dr. 
Gilbert would be probative evidence in a claim of service 
connection secondary to a service-connected psychiatric 
disorder.  

In this case, the medical and scientific evidence of record 
fails to show any direct causal relationship between the 
veteran's dental problems and any Agent Orange exposure.  In 
the absence of competent medical evidence to the contrary, 
the Board must deny the claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  



ORDER

Service connection for a dental condition due to exposure to 
herbicides is denied.  



REMAND

As noted above, a timely NOD to the December 2001 rating 
action which, in part, denied service connection for a dental 
condition secondary to service-connected diabetes mellitus, 
was received in April 2002.  However, an SOC has not been 
promulgated for this issue.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that when there has 
been an initial RO adjudication of a claim and a NOD has been 
filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC regarding the 
denied issue.  The RO's failure to issue such an SOC is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995); see also, Manlincon v. West, 12 Vet. 
App. 239, 240-41 (1999).  

Additionally, the Board notes that, while the RO considered 
the appropriate law and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  

In that case, the Court held that service connection might be 
granted on a secondary basis where a service connected 
disability is aggravating a nonservice-connected disability.  
Accordingly, the RO should consider the issue of secondary 
service connection, to include the holding in Allen.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any dental problems since November 
2001.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be afforded a VA 
dental examination.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any current dental 
disability was caused or aggravated by 
his service-connected diabetes mellitus.  
The examiner should review to the service 
dental records and discuss how diabetes 
mellitus, first diagnosed in September 
2000, impacted the development of any 
additional dental problems subsequent to 
service.  The physician should provide a 
complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should also be given to whether any 
identified dental disorder is proximately 
due to or the result of, or being 
aggravated by the service-connected 
diabetes mellitus.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  

7.  Then, the veteran should be issued a 
Statement of the Case regarding the issue 
of service connection for a dental 
condition secondary to service-connected 
diabetes mellitus.  The veteran and his 
representative should be notified of the 
need to file a timely Substantive Appeal 
to this issue should they wish the Board 
to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



